UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 1, 2013 FS Investment Corporation II (Exact name of Registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 814-00926 (Commission File Number) 80-0741103 (I.R.S. Employer Identification No.) Cira Centre 2929 Arch Street, Suite 675 Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 495-1150 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On July 1, 2013, the board of directors (the “Board”) of FS Investment Corporation II (the “Company”) declared two regular semi-monthly cash distributions of $0.031416 per share each.Both distributions will be paid on July 31, 2013, the first to stockholders of record as of July 15, 2013 and the second to stockholders of record as of July 30, 2013. Certain Information About Distributions The determination of the tax attributes of the Company’s distributions is made annually as of the end of the Company’s fiscal year based upon its taxable income and distributions paid, in each case, for the full year.Therefore, a determination as to the tax attributes of the distributions made on a quarterly basis may not be representative of the actual tax attributes for a full year.The Company intends to update stockholders quarterly with an estimated percentage of its distributions that resulted from taxable ordinary income.The actual tax characteristics of distributions to stockholders will be reported to stockholders annually on Form 1099-DIV. The payment of future distributions on the Company’s shares of common stock is subject to the discretion of the Board and applicable legal restrictions, and therefore, there can be no assurance as to the amount or timing of any such future distributions. The Company may fund its cash distributions to stockholders from any sources of funds available to it, including expense reimbursements from Franklin Square Holdings, L.P., as well as offering proceeds, borrowings, net investment income from operations, capital gains proceeds from the sale of assets, non-capital gains proceeds from the sale of assets and dividends or other distributions paid to it on account of preferred and common equity investments in portfolio companies. The Company has not established limits on the amount of funds it may use from available sources to make distributions. There can be no assurance that the Company will be able to pay distributions at a specific rate or at all. Forward-Looking Statements This Current Report on Form 8-K may contain certain forward-looking statements, including statements with regard to the future performance and operation of the Company.Words such as “believes,” “expects,” “projects” and “future” or similar expressions are intended to identify forward-looking statements.These forward-looking statements are subject to the inherent uncertainties in predicting future results and conditions.Certain factors could cause actual results to differ materially from those projected in these forward-looking statements, and some of these factors are enumerated in the filings the Company makes with the Securities and Exchange Commission.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FS Investment Corporation II Date: July 2, 2013 By: /s/ Michael C. Forman Michael C. Forman President and Chief Executive Officer
